DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/14/21  have been fully considered but they are not persuasive. 
 Regarding claim 1,
 	Applicant argues Specifically, claim 1 requires obtaining a congestion transmission model of the predictable flow, and solving the congestion transmission model to obtain a scheduling policy for the predictable flow. That is, the scheduling module has two tasks. First, constructing a "congestion transmission model" for the predictable flow, using a heuristic algorithm, that is, hybrid genetic algorithm and simulated annealing (GASA), to solve the model, where a result of the solving is a time point at which each host sends a data packet in a predictable flow; then second, allocating bandwidths to the predictable flow and the non-predictable flow, which is similar to a TDMA manner, that is, defining send time windows of different lengths for the two types of flows (see e.g., paragraph 101 of the present application). It is respectfully submitted such a limitation above is absent from Corroy.
 	However the examiner disagrees, firstly is due to that the limitation of claim 1 does not state “using a heuristic algorithm, that is, hybrid genetic algorithm and simulated annealing (GASA), to solve the model”. Rather claim 1 just states using a congestion transmission model. Corroy states
[0079] The system 200 is configured to, in a step S108, determine whether to offload the wireless device 110a, 110b to a second carrier of the at least two carriers or not according to the current channel quality information and the predicted future volume. Examples of how to determine whether to offload the wireless device 110a, 110b to a second carrier will be disclosed below. In this respect the determine module 210c may comprise instructions that when executed by the system 200 causes the processing circuitry 210, possibly in conjunction with the communications interface 220 and 

Offloading is a known function in communications to prevent overloading/congestion. The offloading determination is equated to the congestion transmission model. Corroy goes deeper into the algorithm for the offloading determination in paragraph [0096] and [0097].  One of ordinary skill in the art would interpret the algorithm for determining the offload as the congestion transmission model. Hence Corroy teaches constructing a "congestion transmission model".  Secondly regarding the argument that allocating bandwidth is absent from Corroy, the secondary reference is used to teach allocating bandwidth. Dia states:
[0003] (1) first, the terminal sends a scheduling request or a bandwidth request to the base station according to its own service data amount; 

[0004] (2) the base station decides whether to allocate uplink radio resources to the terminal or not according to the application of the terminal in conjunction with the channel situation and the service load situation;

At least in the above, Dia teaches scheduling bandwidth to terminals. It would have been obvious to combine the scheduling taught by Corroy with the scheduling bandwidth taught by Dia to achieve a known common function in communications of scheduling bandwidth to terminal device flows. 


Regarding claim 1,  	Applicant argues The Office Action merely states that paragraph 48 of Corroy discloses that “obtaining a congestion transmission model of the predictable flow, and solving the congestion transmission model to obtain a scheduling policy for the predictable flow” of claim 1 (see e.g., pages 2-3 of the Office Action). However, the cited section of Corroy merely discloses that “according to a sixth aspect there is presented a computer program for load balancing data traffic between at least two carriers in a communications network supporting the at least two carriers. The computer program 
 	However the examiner disagrees because Corroy states:
[0081] A data flow can comprise a sequence of packets received from the wireless device 110a, 110b, or a sequence of packets to be delivered to the wireless device 110a, 110b. That is, the data flow can comprise a sequence of packets scheduled either to or from the wireless device 110a, 110b.

[0084] Once the system 200 has determined whether to offload the wireless device 110a, 110b to a second carrier of the at least two carriers or not, as in step S108, the system 200 may be configured to, in a step S114, provide a load balancing command to an entity or device (such as a radio resource manager) responsible for associating the wireless devices 110a, 110b with the carriers. The load balancing command instructs this entity or device to carry out the corresponding load balancing defined by the outcome of step S108.

 	In the at least above cited portions, Corroy states sending a command for load balancing meaning it is changing the data flow. In other words, it is rescheduling the data flow according to the offload determination. “Offloading” is known method in communications to prevent congestion and is equated to the congestion transmission model of claim 1.  One of ordinary skill in the art would interpret the above as “obtaining a congestion transmission model of the predictable flow, and solving the congestion transmission model to obtain a scheduling policy for the predictable flow”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 8-9, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corroy (Pub No 20190059021) further in view of Dai (Pub No 20120275438).

Regarding claim 1 and 8 and 15,
 	Corroy teaches a method for handling network congestion applied to a system comprising a host and a switch, the method comprising:
 	obtaining a transmitted data volume of a flow; (interpreted as properties comprise any of number of packets in the data flow, total size of all packets in the data flow, see para [0024])
 	identifying a predictable flow (interpreted as predicting a future volume of a data flow of the wireless device, see para [0047])
 	obtaining a congestion transmission model of the predictable flow, and solving the congestion transmission model to obtain a scheduling policy for the predictable flow; and (interpreted as  The method comprises determining whether to offload the wireless device to a second carrier of the at least two carriers or not according to the current channel quality information and the predicted future volume, see para [0048]).
 	However Corroy does not teach Identifying unpredictable flow;


 	Dai teaches Identifying unpredictable flow (interpreted as As a contrast, "the data feature is unpredictable" refers to that the packet size range is unfixed, see para [0108]).
 	allocating bandwidths to the predictable flow and the non-predictable flow to obtain a bandwidth allocation result, and sending the bandwidth allocation result and the scheduling policy to the host, so that the host executes the scheduling policy in a scheduling period (interpreted as Since the eNB already knows the size of the data amount to be transmitted by the terminal, the first UL scheduling of the eNB can schedule the terminal according to the maximum UL resources which can be allocated, see Dai para [0159]).
 	It would have been obvious to one of ordinary skill in the art to combine the flow classfiying taught by Corroy with the unpredictable flow as taught by Dai since it would have been a simple modification providing expected results of classifying unpredictable flows in addition to the predictable flows. 

Regarding claim 2 and 9,
 	Corroy in view of Dai teaches the method according to claim 1, wherein the obtaining a transmitted data volume of a flow comprises: 
 	sending a query request to the switch to query a transmitted data volume of a flow forwarded by the switch within a period, and receiving and collecting statistics about a query result returned by the switch; or receiving a transmitted data volume that is sent by the host and that is of a flow sent through the host; or receiving a transmitted data volume that is of a flow and that is obtained through statistics (interpreted as perform machine learning on a set of traffic flow properties and values thereof for a plurality of wireless devices and associated observed data flows of the wireless devices in order to determine the at least two data flow classes, see Corroy para [0020]).
 
Claim 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corroy (Pub No 20190059021) further in view of Dai (Pub No 20120275438) and Sanders (Pub No 20140056317).

Regarding claim 4 and 11,
 	Corroy in view of Dai teaches the method according to claim 1, wherein the obtaining a congestion transmission model of the predictable flow comprises: obtaining Dτ=f(τ,kfirst)-a(τ,klast), wherein τ is a data packet in the flow; Dτ is a sum of transmission delays of τ on all switches on a path; kfirst and klast are respectively the first switch and the last switch that τ passes through on the forwarding path; a(τ,klast) indicates a moment at which τ arrives at klast; and f(τ,kfirst) indicates a moment at which τ completes transmission on kfirst. 
 	Sanders teaches wherein the obtaining a congestion transmission model of the predictable flow comprises: obtaining Dτ=f(τ,kfirst)-a(τ,klast), wherein τ is a data packet in the flow; Dτ is a sum of transmission delays of τ on all switches on a path; kfirst and klast are respectively the first switch and the last switch that τ passes through on the forwarding path; a(τ,klast) indicates a moment at which τ arrives at klast; and f(τ,kfirst) indicates a moment at which τ completes transmission on kfirst (interpreted as The method disclosed herein treats a source node to a destination hop as one or a plurality of hops. The delay for an end-to-end channel can be computed as the sum of the delays of each hop channel a source/destination pair of C –Switches, see para [0447]).

5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corroy (Pub No 20190059021) further in view of Dai (Pub No 20120275438) and Fang (Pub No 20140133859).

Regarding claim 5 and 12,
 	Corroy in view of Dai teaches the method according to claim 1, wherein the allocating bandwidths to the predictable flow and the non-predictable flow comprises: allocating send time windows to the predictable flow and the non-predictable flow respectively, wherein different time windows use different time lengths.
 	Fang teaches wherein the allocating bandwidths to the predictable flow and the non-predictable flow comprises: allocating send time windows to the predictable flow and the non-predictable flow respectively, wherein different time windows use different time lengths. (interpreted as allocating a time window for upstream transmission of data, extract grant length from the message allocating the time window for upstream transmission of data, see para [0008]).

Allowable Subject Matter
Claim 3, 6-7, 10, 13-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMER S MIAN/Primary Examiner, Art Unit 2461